Citation Nr: 1115842	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-25 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970 and from January to February of 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The Veteran, along with his wife and daughter, appeared for a Travel Board hearing in February 2011.


FINDING OF FACT

The Veteran's PTSD has been shown to result in total social impairment and near-total occupational impairment.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

In this case, the Board acknowledges that the Veteran has reported working as a truck driver at the present time.  The evidence of record, however, indicates that his employability is, at best, quite marginal.  The examiner who conducted an October 2010 VA psychiatric examination noted that the Veteran's psychosocial functional status was "marginal," with the Veteran working "because he has to do so to financially survive."  The examiner further indicated that the Veteran's poor sleep was making work "difficult" for him, that his prognosis for improvement was limited, and that his sleep disturbances had contributed to poor work performance and a desire to quit working.  During the February 2011 hearing, the Veteran and his wife stressed that his sleep was impairing his ability to work, and the member of the Philadelphia Public Contact Team, assisting the Veteran with his hearing, stated that "there could be any kind of accident on the road."  The Board finds the statements of the Veteran and his wife to be internally consistent and credible, leading to the conclusion that his PTSD has resulted in near-total occupational impairment.

The Board also finds that the record establishes total social impairment.  The October 2010 examiner noted that the Veteran's social isolative tendencies and irritability made family relationships strained at best, that he had "poor social functioning," and that he had poor relationships within his family.  During his hearing, the Veteran reported difficulties with communication, and his daughter noted that "in all my years my dad has never hugged me."  It was also reported that the Veteran's grandchildren were "terrified of him" and that he did not leave home for family dinners.  This evidence, again found by the Board to be credible in the absence of contradictory statements, strongly suggests that the Veteran's PTSD is productive of total social impairment.

Given the evidence of total social impairment and near-total occupational impairment, and after resolving all doubt in the Veteran's favor, it is the determination of the Board that his PTSD symptomatology more closely resembles the criteria for a 100 percent evaluation than that for the currently assigned 70 percent evaluation.  Accordingly, a 100 percent evaluation is warranted, and this claim is granted in full.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


